Exhibit 10.1

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
INDIA GLOBALIZATION CAPITAL, INC.
 
——————————
 
Note and Share Purchase Agreement
 
——————————
 


 
Dated October 16, 2009
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

 
1.3
Closings
1
 
1.4
Delivery
1
 
1.5
Issuance of Penalty Shares
1
  1.6 Issuance of Additional Shares and Penalty Shares          
2.
Representations and Warranties of the Company
2
 
2.1
Organization, Standing and Power
2
 
2.2
Authority and Enforceability
2
 
2.3
Valid Issuance
2
 
2.4
Accuracy of Public Filings
2
 
2.5
Use of Proceeds
2
 
2.6
No Conflicts
2
        2.7
Capitalization
2  
 
 
 
2.8 Offering
3
      2.9 Brokers or Finders
3
       
2.10
Accuracy of Information Furnished
3
       
3.
Representations and Warranties of the Investor
3
 
3.1
Authorization
3
 
3.2
Purchase Entirely for Own Account
3
 
3.3
Disclosure of Information
3
 
3.4
Investment Experience; Financial Risk
3
 
3.5
Accredited Investor
3
 
3.6
Restricted Securities
3
 
3.7
Legends
3
 
3.8
No Conflicts
4
 
3.9
Relationship Among Investors
4
        3.10 Brokers and Finders 4        
4.
Pari Passu with All Notes
4
       
5.
Conditions to Closing
4
 
5.1
Conditions of Investor’s Obligations at Closing
4
 
5.2
Conditions to Obligations of the Company
4
       
6.
Covenants
5
 
6.1
Listing of Shares
5
       
7.
Miscellaneous
5
 
7.1
Waivers and Amendments
5
 
7.2
Governing Law
5
 
7.3
Survival
5
 
7.4
Successors and Assigns
5
 
7.5
Entire Agreement
5
 
7.6
Notices, etc.
5
 
7.7
Severability of this Agreement
5
 
7.8
Counterparts
5

 
Exhibit A                          Form of Unsecured Promissory Note
Exhibit B                          Form of Registration Rights Agreement
Exhibit C                           Disclosure Schedule
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
NOTE AND SHARE PURCHASE AGREEMENT
 
THIS NOTE AND SHARE PURCHASE AGREEMENT (this “Agreement”) is effective as of
October 16, 2009, by and between INDIA GLOBALIZATION CAPITAL, INC., a Maryland
corporation (the “Company”) and BRICOLEUR PARTNERS, L.P. (the “Investor”).
 
1. The Loans, Notes and Shares.
 
1.1 The Loans.  Subject to the terms and conditions of this Agreement, the
Investor agrees to make a loan (the “Loan”) to the Company in the principal
amount of Two Million Dollars ($2,000,000.00) to be governed by the terms and
conditions of, and repaid in accordance with, this Agreement.
 
1.2 The Notes.  The Loan made by the Investor pursuant hereto shall be evidenced
by an unsecured promissory note of the Company executed concurrently herewith in
the form attached hereto as Exhibit A (the “Note” and together with each other
Note issued pursuant to and in connection with the terms hereof, the “Notes”).
 
1.3 The Shares.  Subject to the terms of this Agreement and in consideration of
the Loan, the Company shall issue and sell to the Investor Five Hundred Thirty
Thousand (530,000) shares of the Common Stock of the Company (the
“Shares”).  The Company will also enter into a Registration Rights Agreement in
substantially the form attached hereto as Exhibit B (the “Registration Rights
Agreement”) providing for registration rights for the Shares, the Additional
Shares and the Penalty Shares (each as defined below) (together, the “Total
Shares”).
 
1.4 Closings.  The closing of the purchase and sale of the Notes and the Shares
(each such closing, a “Closing”) will take place at the offices of Seyfarth Shaw
LLP, 975 F Street, N.W., Washington, D.C. 20004 at such time as the parties
shall mutually agree.  Upon the receipt from investors and acceptance by the
Company of Loans totaling at least Two Million Dollars ($2,000,000.00) in the
aggregate principal amount, the Company may close the initial purchase and sale
of the Notes and Shares (the “Initial Closing”).  Following the Initial Closing,
and from time-to-time thereafter until November 30, 2009, the Company may sell
to such persons as the Company may determine additional Notes, each with a
principal amount of at least $100,000 or any multiple thereof, and hold
additional Closings with respect thereto (each, a “Subsequent Closing”).  Any
such sale shall be substantially upon the same terms and conditions as those
contained herein, and such persons or entities shall become parties to an
agreement substantially similar in form and substance to this Agreement and
shall have the rights and obligations of an Investor thereunder (all such
investors together, the “Investors”).  At the Initial Closing and each
Subsequent Closing, the Company will deliver to each Investor the respective
Note and shares of common stock of the Company purchased by such Investor,
against receipt by the Company of the respective principal amount of the Note
purchased by such Investor.  The Company shall have the right to reject any
investment, in whole or in part, for any reason whatsoever notwithstanding the
Company’s prior execution hereof, and any funds received for an investment so
rejected shall be returned immediately to the appropriate Investor.  The
obligations of the Investors under the Notes are several and not joint.
 
1.5 Delivery.  At the Closing, the Company will deliver to the Investor (i) the
Note representing the Loan made by the Investor and (ii) the certificate(s)
representing the Shares issued to the Investor as set forth in Section 1.3.
 
1.6 Issuance of Additional Shares and Penalty Shares.
 
(a) Upon the occurrence of an Event of Default under the Note as defined and
provided therein, provided such Event of Default is not cured within thirty (30)
days, the Company shall issue and sell to the Investor, for no additional
consideration, an additional Two Hundred Thousand (200,000) shares of the Common
Stock of the Company (the “Additional Shares”).
 
(b) If the Company fails to file a Registration Statement on or prior to the
applicable Filing Date, or if the Effective Date of a Registration Statement is
not on or prior to the applicable Effectiveness Date (as each of those terms is
defined in the Registration Rights Agreement), the Company shall issue and sell
to each of the Investors, upon the terms and conditions set forth in the
Registration Rights Agreement and for no additional consideration, an additional
Twenty-Five Thousand (25,000) shares of the Common Stock of the Company for each
One Million Dollars ($1,000,000) in principal of the Note held by such Investor
and, if the Effective Date is more than 60 days after such applicable
Effectiveness Date, an additional Five Thousand (5,000) shares of the Common
Stock of the Company for each One Million Dollars ($1,000,000) in principal of
the Note held by such Investor and for each subsequent 60-day period that such
Registration Statement is not declared effective (the “Penalty Shares”).
 
(c)  All references to share amounts in this Section 1.6 shall be equitably
adjusted to reflect stock splits, reverse stock splits, recapitalizations and
similar changes affecting the capital stock of the Company.
 
 
1

--------------------------------------------------------------------------------

 
 
2. Representations and Warranties of the Company.  Except as disclosed in the
Disclosure Schedule attached hereto as Exhibit C, the Company hereby represents
and warrants to the Investor as follows:
 
2.1 Organization, Standing and Power.  The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Maryland and has all requisite corporate power and authority to own, lease
and operate its properties and to carry on its business as contemplated to be
conducted.  The Company is duly qualified and authorized to transact business in
each jurisdiction in which the failure to so qualify would have a material
adverse effect on its business, assets, liabilities, financial condition,
property or results of operation.
 
2.2 Authority and Enforceability.  The Company has all requisite corporate power
and authority to execute and deliver this Agreement, the Notes and the
Registration Rights Agreement (together, the “Transaction Documents”) and to
perform fully its obligations thereunder.  The execution and delivery of the
Transaction Documents and the consummation of the transactions contemplated
thereby have been duly authorized by all necessary corporate action on the part
of the Company, its officers, directors and stockholders.  Each of the
Transaction Documents has been duly executed and delivered by the Company and,
assuming that each of the Transaction Documents constitutes a valid and binding
agreement of the other parties hereto, each such Transaction Document
constitutes a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereafter in effect relating to creditors’ rights and remedies generally and
subject, as to enforceability, to general principles of equity, regardless of
whether enforceability is considered in a proceeding at law or in equity.
 
2.3 Valid Issuance.  The Shares and the Additional Shares and Penalty Shares, if
and when issued and delivered in accordance with the terms of this Agreement or
the Registration Rights Agreement for the consideration expressed herein or
therein, as the case may be, will be duly and validly issued, fully paid, and
non-assessable and will be free of restrictions on transfer other than
restrictions on transfer under applicable state and federal securities laws.
 
2.4 Accuracy of Public Filings.  The representations, warranties and other
statements of the Company contained in the documents (the “SEC Documents”) filed
with the Securities and Exchange Commission (“SEC”) under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), taken as a whole, do not
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein not misleading as of
the respective dates of such filings.  The Company has timely filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC pursuant to the reporting requirements of the Exchange Act, including
material filed pursuant to Section 13(a) or 15(d) of the Exchange Act.  Since
the date that the Company filed its last Form 10-Q with the SEC, there has been
no material adverse change in the assets, business, or financial condition of
the Company.
 
2.5 Use of Proceeds.  All of the proceeds of the Loans will be used for working
capital and general corporate purposes.
 
2.6 No Conflicts.  The execution, delivery and performance of the Transaction
Documents, and any other document or instrument contemplated thereby, by the
Company and the consummation by the Company of the transactions contemplated
thereby do not and will not: (i) contravene, conflict with, or result in the
violation of any provision of the Company’s charter or bylaws or any resolution
adopted by the Company’s board of directors, (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give rise to any rights of termination, amendment,
acceleration or cancellation of, any material agreement, mortgage, deed of
trust, indenture, note, bond, license, lease agreement, instrument or obligation
to which the Company or any of its subsidiaries is a party, (iii) create or
impose a lien, charge or encumbrance on any property of the Company or any of
its subsidiaries under any agreement or any commitment to which the Company or
any of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or by which any of its respective properties or assets are
bound, (iv) result in a material violation of any federal, state, local or
foreign statute, rule, regulation, order, writ, judgment or decree (including
federal and state securities laws and regulations) applicable to the Company or
any of its subsidiaries or by which any property or asset of the Company or any
of its subsidiaries are bound or affected or result in a violation of any rules
or regulations of the NYSE Amex Equities(“NYSE Amex”) applicable to the Company
or, if the Company’s shares of Common Stock are no longer listed on NYSE Amex,
such other stock exchange on which shares of the Company’s Common Stock are
principally traded and approved for listing at such time, or (v) require any
consent of any third-party that has not been obtained pursuant to any material
contract to which the Company or any of its subsidiaries is subject or to which
any of its respective assets, operations or management may be subject.  The
Company or any of its subsidiaries is not required under federal, state or local
law, rule or regulation to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency in order
for it to execute, deliver or perform any of its obligations under the
Transaction Documents, or issue and sell the Notes or the Total Shares (other
than any filings that may be required to be made by the Company with the SEC or
state securities commissions subsequent to the Closing).
 
2.7 Capitalization.  The authorized capital stock of the Company immediately
prior to the Initial Closing consists of 75,000,000 shares of Common Stock, par
value $0.0001 per share, of which Twelve Million Three Hundred Sixty Three
Thousand Nine Hundred Ninety One (12,363,991) shares are issued and
outstanding.  All of the issued and outstanding shares of Common Stock have been
duly authorized and validly issued and are fully paid and nonassessable.  Except
as provided in this Agreement or disclosed in the SEC Documents, (a) no
subscription, warrant, option, convertible security or other right (contingent
or otherwise) to purchase or acquire any shares of capital stock of the Company
(including, without limitation, anti-dilution rights, rights of first refusal or
preemptive rights) is authorized or outstanding; (b) the Company has no
obligation (contingent or otherwise) to issue any subscription, warranty,
option, convertible security or other such right or to issue or distribute to
holders of any shares of its capital stock any evidences of indebtedness or
assets of the Company; and (c) the Company has no obligation (contingent or
otherwise) to purchase, redeem or otherwise acquire any shares of its capital
stock or any interest therein or to pay any dividend or make any other
distribution in respect thereof.  All of the issued and outstanding shares of
capital stock of the Company have been offered, issued and sold by the Company
in compliance with applicable federal and state securities laws or pursuant to
valid exemptions therefrom.
 
 
2

--------------------------------------------------------------------------------

 
 
2.8 Offering.  Subject in part to the truth and accuracy of the Investor’s
representations and warranties set forth in Section 3 of this Agreement, the
offer, sale and issuance of the Shares, the Additional Shares and the Penalty
Shares as contemplated by this Agreement are exempt from the registration
requirements of Section 5 of the Securities Act of 1933, as amended (the
“Securities Act”), and neither the Company nor any authorized agent acting on
its behalf will take any action hereafter that would cause the loss of such
exemption.
 
2.9 Brokers or Finders.  The Company has not and will not incur, directly or
indirectly, any liability for brokerage or finders’ fees or agents’ commissions
or any similar charges in connection with the execution and delivery of this
Agreement.
 
2.10 Accuracy of Information Furnished.  The representations, warranties and
other statements of the Company set forth in Section 2 of this Agreement,
Section 6(b) of the Registration Rights Agreement, the Disclosure Schedule and
Schedule 6(b) attached to the Registration Rights Agreement, taken as a whole,
do not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements contained therein, in light of
the circumstances under which they were made, not misleading.
 
3. Representations and Warranties of the Investor.  The Investor hereby
represents and warrants only with respect to himself, herself or itself that:
 
3.1 Authorization.  Investor has full power and authority to enter into the
Transaction Documents and that the Transaction Documents constitute valid and
legally binding obligations of such Investor, enforceable in accordance with
their respective terms.   The Transaction Documents have been duly executed and
delivered by the Investor and, assuming the Transaction Documents constitute
valid and binding agreements of the other parties thereto, the Transaction
Documents constitute legal, valid and binding obligations of the Investor,
enforceable against the Investor in accordance with their respective terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws now or hereafter in effect relating to creditors’ rights and
remedies generally and subject, as to enforceability, to general principles of
equity, regardless of whether enforceability is considered in a proceeding at
law or in equity.
 
3.2 Purchase Entirely for Own Account.  The Notes, the Shares, the Additional
Shares and the Penalty Shares (collectively, the “Securities”) will be acquired
for investment for Investor’s own account, not as a nominee or agent, and not
with a view to the resale or distribution of any part thereof, and the Investor
has no present intention of selling, granting any participation in, or otherwise
distributing the same.  The Investor does not have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participation in any of the Securities to such person or to any third person.
 
3.3 Disclosure of Information.  The Investor has had an opportunity to ask
questions and receive answers from the Company regarding the terms and
conditions of the offering and sale of the Securities.
 
3.4 Investment Experience; Financial Risk.  The Investor is an investor in
securities of companies in the development stage and acknowledges that it has
(i) such knowledge and experience in financial and business matters that the
Investor is capable of evaluating the merits and risks of the investment in the
Securities, (ii) had such risks explained to it and has determined that such
investment is suitable for the Investor in view of its financial circumstances
and available investment opportunities, (iii) sufficient net worth and income to
bear the economic risk of this investment, and (iv) no need for liquidity of the
investment and no reason to anticipate any change in the Investor’s financial
circumstances which may cause or require any sale, transfer or other
distribution of the Securities  The Investor has not been organized for the
purpose of acquiring the Securities.
 
3.5 Accredited Investor.  The Investor is an “accredited investor” within the
meaning of the Securities and Exchange Rule 501(a) of Regulation D, as presently
in effect.
 
3.6 Restricted Securities.  The Investor understands that the Securities it is
purchasing are characterized as “restricted securities” under the federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that, under such laws and
applicable regulations, such securities may be resold without registration under
the Securities Act only in certain limited circumstances.  In this connection,
the Investor is familiar with Rule 144, as presently in effect, and understands
the resale limitations imposed thereby and by the Securities Act.  The Investor
understands that reliance by the Company on such exemptions is predicated in
part on the Investor’s representations contained in this Agreement.
 
3.7 Legends.  The Investor understands and agree that the certificates
evidencing the Securities may bear one or all of the following legends:
 
(a) “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR
DISTRIBUTION THEREOF, AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, AND MAY NOT BE SOLD,  TRANSFERRED OR ASSIGNED UNLESS COVERED
BY AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY SUCH TRANSFER IS EXEMPT FROM
SUCH REGISTRATION.”
 
(b) Any additional legend required by the laws of the State of Maryland or any
other applicable state.
 
 
3

--------------------------------------------------------------------------------

 
 
3.8 No Conflicts.  Neither the execution and delivery of this Agreement nor the
consummation or performance of any of the transactions contemplated hereby will,
directly or indirectly (with or without notice or lapse of time) contravene,
conflict with, or result in a violation of, or give any governmental body the
right to challenge any of the transactions contemplated hereby or to exercise
any remedy or obtain any relief under, any legal requirement or order to which
the Investor may be subject.
 
3.9 Relationship Among Investors.  Each Investor agrees that no Investor nor the
controlling persons, officers, directors, partners, agents or employees of an
Investor shall be liable to any other Investor for any action heretofore or
hereafter taken or omitted to be taken by any of them in connection with the
purchase of the Notes, the Shares, the Additional Shares and the Penalty
Shares.  Without limiting the foregoing, no Investor nor any of its officers,
directors, stockholders, partners, employees or agents or affiliates, or other
holder of any Note shall have any obligation, liability or responsibility
whatsoever for the accuracy, completeness or fairness of any or all information
about the Company or any subsidiary or their respective properties, business or
financial and other affairs, acquired by such Investor or holder from the
Company or any subsidiary or the respective officers, directors, employees,
agents, representatives, counsel or auditors of either, and in turn provided to
another Investor or holder of any Note, nor shall any such Investor or other
person or entity have any obligation or responsibility whatsoever to provide any
such information to any other Investor or holder of any Note or to continue to
provide any such information if any information is provided.
 
3.10 Brokers or Finders.  The Investor has not and will not incur, directly or
indirectly, any liability for brokerage or finders’ fees or agents’ commissions
or any similar charges in connection with the execution and delivery of this
Agreement.
 
4. Pari Passu with All Notes.  Each Note shall rank equally without preference
or priority of any kind with each of the Notes issued by the Company to the
Investors hereunder.  All payments on account of principal and interest with
respect to the Notes shall be applied ratably and proportionately on each such
Note on the basis of the original principal amount of outstanding indebtedness
represented by such Note.
 
5. Conditions to Closing.
 
5.1 Conditions of Investor’s Obligations at Closing.  The obligations of the
Investor at the Closing are subject to the fulfillment, on or prior to the date
of Closing, of each of the following conditions, any of which may be waived in
whole or in part by the Investors:
 
(a) The representations and warranties made by the Company in Section 2 shall be
true and correct when made, and shall be true and correct on the date of Closing
with the same force and effect as if they had been made on and as of the same
date.
 
(b) The Company shall have performed and complied with all agreements,
obligations and conditions contained in this Agreement that are required to be
performed or complied with by it on or prior to the date of Closing.
 
(c) Except for the notices required or permitted to be filed after the date of
Closing pursuant to applicable federal and state securities laws, the Company
shall have obtained all governmental approvals required in connection with the
lawful sale and issuance of the Notes and the Shares.
 
(d) The Company shall have delivered to the Investor a certificate duly executed
by the chief executive officer of the Company stating that the Company is in
compliance with the conditions specified in Section 5.1(a)-(c) hereof.
 
(e) At the Closing, the sale and issuance by the Company, and the purchase by
the Investor, of the Note, the Shares, the Additional Shares and the Penalty
Shares shall be legally permitted by all laws and regulations to which such
Investor and/or the Company are subject.
 
(f) At the Closing, the Company shall duly execute and deliver to the Investor
the Transaction Documents, including such Investor’s Note, and shall have
delivered to its transfer agent irrevocable instructions to issue to the
Investor the Shares to be issued to such Investor hereunder.
 
5.2 Conditions to Obligations of the Company.  The Company’s obligation to issue
and sell the Notes and the Shares at the Closing is subject to the fulfillment,
to the Company’s satisfaction, on or prior to the date of Closing, of the
following conditions, any of which may be waived in whole or in part by the
Company:
 
(a) The representations and warranties made by the Investor in Section 3 shall
be true and correct when made, and shall be true and correct on the date of
Closing with the same force and effect as if they had been made on and as of the
same date.
 
(b) Except for any notices required or permitted to be filed after the date of
Closing pursuant to applicable federal or state securities laws, the Company
shall have obtained all governmental approvals required in connection with the
lawful sale and issuance of the Securities.
 
(c) At the Closing, the sale and issuance by the Company, and the purchase by
the Investor, of the Note and the Shares, the Additional Shares and the Penalty
Shares shall be legally permitted by all laws and regulations to which such
Investor and/or the Company are subject.
 
(d) At the Closing, the Company shall have received immediately available funds
in the full amount of the principal amount of the Note in accordance with the
wire transfer instructions delivered by the Company to the Investor prior to the
Closing.
 
 
4

--------------------------------------------------------------------------------

 
 
6. Covenants.
 
6.1 Listing of Shares.  The Company will use reasonable best efforts to ensure
that, no later than the effective date of any registration statement pertaining
thereto, the Shares and any Additional Shares and/or Penalty Shares that have
been issued, have been duly authorized for listing on NYSE Amex or, if no longer
listed on AMEX, such other stock exchange on which shares of the Company’s
Common Stock are principally traded and approved for listing at such time.
 
6.2  Shelf Registration. The Company will use reasonable best efforts to ensure
that, no later than  October 30, 2010, the Company will have a registration
statement effective with sufficient shares registered to have a value reasonably
in excess of the amount due under the Note.
 
7. Miscellaneous.
 
7.1 Waivers and Amendments.  Any provision of this Agreement or any of the Notes
may be amended, waived or modified (either generally or in a particular
instance, either retroactively or prospectively, either for a specified period
of time or indefinitely), upon the written consent of the Company and the
Investors holding at least seventy-five percent (75%) of the aggregate principal
amount of the outstanding Notes issued at the Initial Closing and any Subsequent
Closings; provided, that this Agreement or any of the Notes may not be amended
or modified and no provision hereof or thereof may be waived if such amendment,
modification or waiver would adversely and prejudicially affect the rights of an
Investor vis-à-vis all other Investors without the consent of such affected
Investor.
 
7.2 Governing Law.  This Agreement and the Notes shall be governed by and
construed in accordance with Maryland law, without regard to the conflict of
laws provisions thereof.
 
7.3 Survival.  The representations, warranties, covenants and agreements made
herein shall survive any investigation made by any Investor and the Closing of
the transactions contemplated hereby.
 
7.4 Successors and Assigns.  Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.
 
7.5 Entire Agreement.  This Agreement (including the exhibits attached hereto)
and the Notes constitute the full and entire understanding and agreement between
the parties with regard to the subjects hereof and thereof.
 
7.6 Notices, etc.  All notices and other communications required or permitted
hereunder shall be effective upon receipt, shall be in writing, and may be
delivered in person, by telecopy (with confirmation of transmission), electronic
mail, overnight delivery service or United States mail, in which event they may
be mailed by first-class, certified or registered, postage prepaid, addressed
(a) if to the Investor, at the Investor’s address as the Investor shall have
furnished to the Company in writing, or, until any such holder so furnishes an
address to the Company, then to and at the address of the last holder of such
shares who has so furnished an address to the Company, and a copy of which shall
be likewise delivered to such Investor’s counsel at such address as shall have
been furnished to the Company, or (b) if to the Company, at its address set
forth on the signature page hereto, or at such other address as the Company
shall have furnished to the Investor and each such other holder in writing.
 
7.7 Severability of this Agreement.  If any provision of this Agreement shall be
judicially determined to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.
 
7.8 Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall be deemed to
constitute one instrument.
 


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]
 
 
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Note and Share Purchase
Agreement to be duly executed and delivered by their proper and duly authorized
officers as of the date and year first written above.
 
COMPANY:
INDIA GLOBALIZATION CAPITAL, INC.






By /s/ Ram
Mukunda                                                                                                                    
 
Its
CEO                                                                                                                                           
 
Address: __________________________   
                                                                              
                 __________________________  






INVESTOR:
BRICOLEUR PARTNERS, L.P.
By:/Bricoleur Capital Management, LLC,
Its General Partner






By:/s/ Robert
Poole                                                                                                          
                                                                                               
Name:Robert Poole
                                                                                                Title:Member
of the Management Board
 




 


 
6

--------------------------------------------------------------------------------

 
 
EXHIBIT A


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF,
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND
MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED UNLESS COVERED BY AN EFFECTIVE
REGISTRATION STATEMENT UNDER SAID ACT OR AN OPINION OF COUNSEL SATISFACTORY TO
THE ISSUER TO THE EFFECT THAT ANY SUCH TRANSFER IS EXEMPT FROM SUCH
REGISTRATION.


INDIA GLOBALIZATION CAPITAL, INC.
 
UNSECURED PROMISSORY NOTE
 
$2,000,000 October __, 2009
 Bethesda, MD


1. Principal and Interest.
 
1.1 India Globalization Capital, Inc., a Maryland corporation (the “Company”),
for value received, hereby promises to pay to the order of Bricoleur Partners,
L.P. or its assigns (the “Investor” or the “Holder”) the amount of Two Million
Dollars ($2,000,000) as set forth hereinafter.
 
1.2 This Unsecured Promissory Note (the “Note”) shall bear no interest from the
date of issuance of this Note until paid in full.  This Note shall be due and
payable on the earlier of (i) one year from the date of the issuance of this
Note (the “Maturity Date”), (ii) upon a Change in Control (as defined in Section
4 hereof) and (iii) the occurrence of an Event of Default (as defined in Section
5 hereof).
 
1.3 Payments of principal are to be made at the address of the Holder set forth
in Section 7 below or at such other place in the United States as the Holder
shall designate to the Company in writing, in lawful money of the United States
of America in immediately available funds.  Interest on this Note shall be
computed on the basis of a 365-day year and actual days elapsed.  Payment shall
be credited first to the accrued interest then due and payable and the remainder
applied to principal.
 
1.4 This Note is issued pursuant to that certain Note and Share Purchase
Agreement dated as of October 16, 2009, between the Company and Holder.  That
agreement, together with other Note and Share Purchase Agreements dated on or
about October 16, 2009 are collectively referred to as the “Purchase
Agreement”).  The provisions of this Note are a statement of the rights of the
Holder and the conditions to which this Note is subject and to which the Holder,
by the acceptance of this Note, agrees.  Capitalized terms used and not
otherwise defined herein shall have the meanings ascribed thereto on the
Purchase Agreement.  Holder acknowledges and agrees that the payment of all or
any portion of the outstanding principal amount of this Note and all interest
hereon shall be pari passu in right of payment and in all other respects to the
other Notes issued pursuant to the Purchase Agreement or pursuant to the terms
of such Notes.  In the event Holder receives payments in excess of its pro rata
share of the Company’s payments to the Holders of all of the Notes, then Holder
shall hold in trust all such excess payments for the benefit of the holders of
the other Notes and shall pay such amounts held in trust to such other holders
upon demand by such holders.
 
2. Prepayment.
 
2.1 Notwithstanding anything else set forth herein, the Company may pre-pay this
Note in whole or in part upon five days prior written notice to Holder.
 
2.2 If the Company (a) closes on any equity or debt financing (other than one or
more lines of credit for its or its subsidiaries’ operating businesses) after
November 30, 2009 or (b) is paid on claims with respect to payments on road
building contracts where the proceeds of any such claims are repatriated to
United States Dollars, then the Company will use twenty percent (20%) of either
(x) the proceeds of such financing or (y) such repatriated funds,  in either
case, in excess of Five Hundred Thousand Dollars), to pre-pay the principal
amount due under this Note.
 
3. Use of Proceeds.  The proceeds of the Note will be used for working capital
and general corporate purposes.
 
4. Change of Control.  If, prior to the Maturity Date or occurrence of an Event
of Default, a Change of Control occurs, then immediately prior thereto, this
Note shall accelerate and the Holder shall become immediately entitled to
receive an amount equal to the outstanding principal amount of the Note plus any
and all accrued but unpaid interest thereon as of the closing date of such
Change of Control transaction.  For purposes hereof, a “Change of Control” shall
mean (i) a sale of all or substantially all of the assets of the Company or all
or substantially all of the capital stock of the Company or (ii) a merger,
consolidation, sale, transfer or other transaction or series of related
transactions in which the holders of the capital stock of the Company will hold,
upon consummation of such transaction, less than fifty percent (50%) of the
voting securities of the surviving entity, other than as a result of the
Company’s issuance of new securities in capital raising transactions.
 
 
 

--------------------------------------------------------------------------------

 
 
5. Events of Default.  The entire unpaid principal sum of this Note, together
with any and all interest accrued but unpaid thereon, shall become immediately
due and payable upon the occurrence of an Event of Default.  An “Event of
Default” shall be deemed to have occurred if:
 
(a)           the Company  shall (i) apply for or consent to the appointment of
a receiver, trustee or liquidator of itself or of its property, (ii) be unable,
or admit in writing its inability, to pay its debts as they mature, (iii) make a
general assignment for the benefit of creditors, (iv) be adjudicated a bankrupt
or insolvent, (v) file a voluntary petition in bankruptcy, or a petition or
answer seeking reorganization or an arrangement with creditors to take advantage
of any insolvency law, or an answer admitting the material allegations of a
bankruptcy, reorganization or insolvency petition filed against it, (vi) take
corporate action for the purpose of effecting any of the foregoing, or (vii)
have an order for relief entered against it in any proceeding under the United
States Bankruptcy Code;
 
(b)           An order, judgment or decree shall be entered, without the
application, approval or consent of the Company by any court of competent
jurisdiction, approving a petition seeking reorganization of the Company or
appointing a receiver, trustee or liquidator of the Company or of all or a
substantial part of its assets, and such order, judgment or decree shall
continue unstayed and in effect for any period of sixty (60) consecutive days;
or
 
(c)           the Company shall fail to pay as and when due any principal or
interest hereunder and such nonpayment shall continue uncured for a period of
three (3) business days after written notice by the Holder thereof; or
 
(d)           the Company breaches any of its representations or warranties or
fails to fulfill any of its covenants or obligations pursuant to the Purchase
Agreement.
 
6. Usury.  It is the express intent of the Company and the Holder that the
payment of all or any portion of the outstanding principal balance of and
accrued interest on this Note be exempt from the application of any applicable
usury law or similar laws under any federal, state of foreign jurisdiction.  The
Company hereby irrevocably waives, to the fullest extent permitted by law, any
objection or defense which the Company may now or hereafter have to the payment
when due of any and all principal or accrued interest arising out of or relating
to a claim of usury or similar laws and the Company hereby agrees that neither
it nor any of its affiliates shall in the future bring, commence, maintain,
prosecute or voluntarily aid in any action at law, proceeding in equity or other
legal proceeding against the Holder based on a claim that the Company’s payment
obligations under this Note violate the usury or similar laws of any federal,
state or foreign jurisdiction.  Notwithstanding the foregoing, in the event any
interest is paid on this Note which is deemed to be in excess of the then legal
maximum rate, that portion of the interest payment representing an amount deemed
to be in excess of the then legal maximum rate shall be deemed a payment of
principal and applied against the principal of this Note.
 
7. Notices.  Any notice, request, other communication or payment required or
permitted hereunder shall be in writing and shall be deemed to have been given
upon delivery if personally delivered, or five (5) business days after deposit
if deposited in the United States mail for mailing by certified mail, postage
prepaid, and addressed as follows:
 
If to Investor:  at the address indicated on the signature page hereto.
 
If to Company:                     India Globalization Capital, Inc.
4336 Montgomery Avenue
Bethesda, MD  20814
Attention:  Ram Mukunda
 
And
 
PO Box 60642
Potomac, MD  20859
 
Telecopier:  (240) 465-0273
Phone:  (301) 983-0998
Email:           ram@indiaglobalcap.com
 
With a copy to:                    Seyfarth Shaw LLP
975 F Street, N.W.
Washington, D.C.  20004
Attention:  Stanley S. Jutkowitz
Telecopier:  (202) 641-9268
Phone:  (202) 828-3568
Email:  sjutkowitz@seyfarth.com


Each of the above addressees may change its address for purposes of this
Section 7 by giving to the other addressee notice of such new address in
conformance with this Section 7.
 
 
 

--------------------------------------------------------------------------------

 
 
8. Assignment.  The rights and obligations of the Company and the Holder of this
Note shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of the parties.  Effective upon any such
assignment, the person or entity to whom such rights, interests and obligations
were assigned shall have and exercise all of the Holder’s rights, interests and
obligations hereunder as if such person or entity were the original Holder of
this Note.
 
9. Waiver and Amendment.  Any provision of this Note may be amended, waived or
modified (either generally or in a particular instance, either retroactively or
prospectively, and either for a specified period of time or indefinitely), upon
the written consent of the Company and the Investors holding at least
seventy-five percent (75%) of the aggregate principal amount of the outstanding
Notes issued at the Initial Closing and any Subsequent Closings; provided, that
the Notes may not be amended or modified and no provision thereof may be waived
if such amendment, modification or waiver would adversely and prejudicially
affect the rights of an Investor vis-à-vis all other Investors without the
consent of such affected Investor.  No waivers of any term, condition or
provision of this Note, in any one or more instances, shall be deemed to be, or
construed as, a further or continuing waiver of any such term, condition or
provision or a waive of the same or any other term, condition provision or right
on any future occasion.
 
10. Loss, Theft or Destruction of Note.  Upon receipt by the Company of evidence
reasonably satisfactory to it of the loss, theft or destruction of this Note and
of indemnity or security reasonably satisfactory to it, the Company will make
and deliver a new Note which shall carry the same rights to interest (unpaid and
to accrue) carried by this Note, stating that such Note is issued in replacement
of this Note, making reference to the original date of issuance of this Note
(and any successors hereto) and dated as of such cancellation, in lieu of this
Note.
 
11. Accredited Investor.  The Holder represents and warrants that he/she/it is
an “accredited investor” within the meaning of the Securities and Exchange Rule
501 of Regulation D, as presently in effect.
 
12. Governing Law and Consent to Jurisdiction.  This Note is being delivered in
and for all purposes shall be construed in accordance with and governed by the
laws of the State of Maryland , without regard to the conflicts of laws
provisions thereof.  The Company hereby consents to the jurisdiction of and
venue in any court of competent jurisdiction in New York.
 
13. Issue Date.  The provisions of this Note shall be construed and shall be
given effect in all respects as if this Note had been issued and delivered by
the Company on the earlier of the date hereof or the date of issuance of any
Note for which this Note is issued in replacement.  This Note shall be binding
upon any successors or assigns of the Company.
 
14. Heading; References.  All headings used herein are used for convenience only
and shall not be used to construe or interpret this Note.  Except as otherwise
indicated, all references herein to Sections refer to Sections hereof.
 
15. Waiver by the Company.  The Company hereby expressly waives demand, notice,
presentment, protest, notice of dishonor and nonpayment of this Note, and all
other notices and demands of any kind in connection with the delivery,
acceptance, performance, default or enforcement hereof.
 
16. Delays.  No delay by the Holder in exercising any power or right hereunder
shall operate as a waiver of any power or right.
 
17. Severability.  If one or more provisions of this Note are held to be
unenforceable under applicable law, such provision shall be excluded from this
Note and the balance of the Note shall be interpreted as if such provision were
so excluded and shall be enforceable in accordance with its terms.
 
18. No Impairment.  The Company will not, by any voluntary action, avoid or seek
to avoid the observance or performance of any of the terms to be observed or
performed hereunder by the Company, but will at all times in good faith assist
in the carrying out of all the provisions of this Note and in the taking of all
such action as may be necessary or appropriate in order to protect the rights of
the Holder of this Note against impairment.
 
19. Expenses.  The Company agrees to pay all of the Holder’s reasonable costs,
fees and expenses, if any (including reasonable counsel fees and expenses, costs
of collection and court costs), in connection with the enforcement of this Note.
 
[REMAINDER OF PAGE LEFT BLANK]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Note to be executed in its
corporate name and this Note to be dated, issued and delivered, all on the date
first above written.
 


 
INDIA GLOBALIZATION CAPITAL, INC.
a Maryland corporation
 
By                                                               
                                                                           
 
Print Name                                                  
                         
 
Title                                                                          
 
Accepted and Agreed to:
 

  INITIAL HOLDER:   Bricoleur Partners, L.P.   Print Name of Holder      
By:                                                                  Its:
General Partner      
By                                                                   (Signature)
                                                                             
(Print Name, if signing on behalf of entity)      
                                                                        Title
(if applicable)

 
Address:               16236 San Dieguito Road
Suite 2-22
Rancho Santa Fe, CA 92067


 
 
 

--------------------------------------------------------------------------------

 


ASSIGNMENT FORM
 
(To Assign the foregoing Note, execute
this form and supply required information.)


 
FOR VALUE RECEIVED, an interest corresponding to the unpaid principal amount of
the foregoing Note and all rights evidenced thereby are hereby as signed to
 
                                                                                                                                                                                                                                                                                                                     

(Please Print)


whose address
is                                                                                                                                                                                                                                                                      
 


 
Dated:                                                                         
                                                


Holder’s
Signature:                                                                                               


 
Holder’s
Address:                                                                                                 
                                                                                                                                  


 
Signature
Guaranteed:                                                                                                                                                                                       
 
NOTE:
The signature to this Assignment Form must correspond with the name as it
appears on the face of the Note, without alteration or enlargement or any change
whatever, and must be guaranteed by a bank or trust company.  Officers of
corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Note.

 


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B


 
REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (this "Agreement") is made and entered into
as of October 16, 2009, by and among India Globalization Capital, Inc., a
Maryland corporation (the "Company"), and the investors signatory hereto (each a
"Investor" and collectively, the "Investors").
 
This Agreement is made pursuant to the Note and Share Purchase Agreement, dated
as of the date hereof, among the Company and the Investors (the "Purchase
Agreement").
 
The Company and the Investors hereby agree as follows:
 
Definitions.  Capitalized terms used and not otherwise defined herein that are
defined in the Purchase Agreement shall have the meanings given such terms in
the Purchase Agreement.  As used in this Agreement, the following terms shall
have the respective meanings set forth in this Section 1:
 
“Affiliate” shall have the meaning given such term in Rule 144.
 
"Common Stock" means the Common Stock, par value $0.0001 per share, of the
Company.
 
"Effective Date" means the date that the Registration Statement filed pursuant
to Section 2(a), 2(b) or 2(c) is first declared effective by the Commission.
 
“Effectiveness Date” means: (a) with respect to the initial Registration
Statement required to be filed to cover the resale by the Holders of the
Registrable Securities, the earlier of: (i) the 75th day following the Closing;
provided, that, if the Commission reviews and has written comments to the filed
Registration Statement that would require the filing of a pre-effective
amendment thereto with the Commission, then the Effectiveness Date under this
clause (a)(i) shall be the 105th day following the Closing, and (ii) the fifth
Trading Day following the date on which the Company is notified by the
Commission that the initial Registration Statement will not be reviewed or is no
longer subject to further review and comments, and (b) with respect to any
additional Registration Statements that may be required pursuant to Section 2(b)
or 2(c) hereof, the earlier of: (i) the 90th day following the date on which the
Company first knows, or reasonably should have known, that such additional
Registration Statement is required under such Section; provided, that, if the
Commission reviews and has written comments to such filed Registration Statement
that would require the filing of a pre-effective amendment thereto with the
Commission, then the Effectiveness Date under this clause (b)(i) shall be the
120th day following the date that the Company first knows, or reasonably should
have known, that such additional Registration Statement is required under such
Section and (ii) the fifth Trading Day following the date on which the Company
is notified by the Commission that such additional Registration Statement will
not be reviewed or is no longer subject to further review and comments.
 
"Effectiveness Period" shall have the meaning set forth in Section 2(a).
 
"Exchange Act" means the Securities Exchange Act of 1934, as amended.
 
"Filing Date" means with respect to the initial Registration Statement required
to be filed to cover the resale by the Holders of the Registrable Securities,
the 45th day following the Closing Date.
 
"Holder" or "Holders" means the holder or holders, as the case may be, from time
to time of Registrable Securities.
 
"Indemnified Party" shall have the meaning set forth in Section 5(c).
 
"Indemnifying Party" shall have the meaning set forth in Section 5(c).
 
"Losses" shall have the meaning set forth in Section 5(a).
 
"Proceeding" means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
"Prospectus" means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.
 
 
 

--------------------------------------------------------------------------------

 
 
"Registrable Securities" means the Common Stock issued or issuable to the
Investors pursuant to the Purchase Agreement, including without limitation any
and all Additional Shares and Penalty Shares, (and any additional securities
issued in connection with a stock dividend or stock split thereof or in
connection with any recapitalization, merger, consolidation or reorganization).
 
"Registration Statement" means the initial registration statement required to be
filed in accordance with Section 2(a) and any additional registration
statement(s) required to be filed under Section 2(b) or 2(c), including (in each
case) the Prospectus, amendments and supplements to such registration statements
or Prospectus, including pre- and post-effective amendments, all exhibits
thereto, and all material incorporated by reference or deemed to be incorporated
by reference in such registration statements.
 
"Rule 144" means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
"Rule 415" means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
"Rule 424" means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
"Securities Act" means the Securities Act of 1933, as amended.
 
“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market, or (ii) if the Common Stock is not listed on a Trading Market, a day on
which the Common Stock is traded in the over-the-counter market is quoted in the
over-the-counter market as reported by the National Quotation Bureau
Incorporated (or any similar organization or agency succeeding to its functions
of reporting prices); provided, that in the event that the Common Stock is not
listed or quoted as set forth in (i) or (ii) hereof, then Trading Day shall mean
a business day.
 
“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market, the
NASDAQ Capital Market or the OTC Bulletin Board on which the Common Stock is
listed or quoted for trading on the date in question.
 
Registration.
 
On or prior to the Filing Date, the Company shall prepare and file with the
Commission a Registration Statement covering the resale of all Registrable
Securities not already covered by an existing and effective Registration
Statement for an offering to be made on a continuous basis pursuant to Rule
415.  The Registration Statement shall contain (except if otherwise required
pursuant to written comments received from the Commission upon a review of such
Registration Statement) the "Plan of Distribution" attached hereto as Annex
A.  The Company shall cause the Registration Statement to be declared effective
under the Securities Act as soon as possible but, in any event, no later than
the Effectiveness Date, and shall use its best efforts to keep the Registration
Statement effective under the Securities Act until all Holders are able to sell
their Registrable Securities without restriction under Rule 144 (the
"Effectiveness Period").
 
If for any reason the Commission does not permit all of the Registrable
Securities to be included in the Registration Statement filed pursuant to
Section 2(a), or for any other reason any Registrable Securities are not
permitted by the Commission to be included in a Registration Statement filed
under this Agreement, then the Company shall prepare and file as soon as
possible after the date on which the Commission shall indicate as being the
first date or time that such filing may be made, an additional Registration
Statement covering the resale of all Registrable Securities not already covered
by an existing and effective Registration Statement for an offering to be made
on a continuous basis pursuant to Rule 415.  Each such Registration Statement
shall contain (except if otherwise required pursuant to written comments
received from the Commission upon a review of such Registration Statement) the
"Plan of Distribution" attached hereto as Annex A.  The Company shall cause each
such Registration Statement to be declared effective under the Securities Act as
soon as possible but, in any event, no later than its Effectiveness Date, and
shall use its best efforts to keep such Registration Statement effective under
the Securities Act during the entire Effectiveness Period.
 
If at any time during the Effectiveness Period, less than 95% of the then
Registrable Securities are then registered in a Registration Statement(s), then
the Company shall file as soon as reasonably practicable, but in any case prior
to the applicable Filing Date subject to any restrictions imposed by Rule 415,
an additional Registration Statement covering the resale by the Holders of not
less than 100% of the number of then Registrable Securities.
 
 
 

--------------------------------------------------------------------------------

 
 
If the Company fails to file a Registration Statement on or prior to the
applicable Filing Date, or if the Effective Date of a Registration Statement is
not on or prior to the applicable Effectiveness Date, then the Investors will be
entitled to receive the following:
 
Each Investor will be entitled to receive, for no additional consideration, an
additional number of shares of Common Stock equal to  (A) 25,000 shares of
Common Stock for each One Million Dollars ($1,000,000) in principal of the Note
held by such Investor; plus (B) if such filing or effectiveness, as the case may
be, is more than 60 days late, 5,000 shares of Common Stock for each One Million
Dollars ($1,000,000) in principal of the Note held by such Investor and an
additional 5,000 shares of Common Stock for each One Million Dollars
($1,000,000) in principal of the Note held by such Investor for each subsequent
60-day period that such filing or effectiveness, as the case may be, is late.
 
An Investor will be entitled to no such shares as set forth in Section 2(d)(i)
hereof if the delay in filing or effectiveness, as the case may be, is
attributable to any action or inaction of such Investor.
 
Such additional shares of Common Stock as set forth in this Section 2(d) shall
be issuable at the time such penalty is incurred.
 
Registration Procedures
 
In connection with the Company's registration obligations hereunder, the Company
shall:
 
Not less than four Trading Days prior to the filing of a Registration Statement
or any related Prospectus or any amendment or supplement thereto, the Company
shall furnish to the Holders copies of the “Selling Stockholders” section of
such document, the “Plan of Distribution” and any risk factor contained in such
document that addresses specifically this transaction or the Selling
Stockholders, as proposed to be filed which documents will be subject to the
review of such Holders.  The Company shall not file a Registration Statement or
any such Prospectus or any amendments or supplements thereto that does not
contain the disclosure containing such Holder as a “Selling Stockholder” as
provided to the Company by such Holder in connection therewith.
 
(i)  Prepare and file with the Commission such amendments, including
post-effective amendments, to each Registration Statement and the Prospectus
used in connection therewith as may be necessary to keep such Registration
Statement continuously effective as to the applicable Registrable Securities for
its Effectiveness Period and prepare and file with the Commission such
additional Registration Statements in order to register for resale under the
Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424; (iii)
respond as promptly as reasonably possible to any comments received from the
Commission with respect to each Registration Statement or any amendment thereto
and, as promptly as reasonably possible provide the Holders true and complete
copies of all correspondence from and to the Commission relating to such
Registration Statement that would not result in the disclosure to the Holders of
material and non-public information concerning the Company; and (iv) comply with
the provisions of the Securities Act and the Exchange Act with respect to the
Registration Statements and the disposition of all Registrable Securities
covered by each Registration Statement.
 
Notify the Holders as promptly as reasonably possible (and, in the case of
(i)(A) below, not less than three Trading Days prior to such filing) and (if
requested by any such Person) confirm such notice in writing no later than one
Trading Day following the day (i)(A) when a Prospectus or any Prospectus
supplement or post-effective amendment to a Registration Statement is proposed
to be filed; (B) when the Commission notifies the Company whether there will be
a "review" of such Registration Statement and whenever the Commission comments
in writing on such Registration Statement (the Company shall provide true and
complete copies thereof and all written responses thereto to each of the Holders
that pertain to the Holders as a Selling Stockholder or to the Plan of
Distribution, but not information which the Company believes would constitute
material and non-public information); and (C) with respect to each Registration
Statement or any post-effective amendment, when the same has become effective;
(ii) of any request by the Commission or any other Federal or state governmental
authority for amendments or supplements to a Registration Statement or
Prospectus or for additional information; (iii) of the issuance by the
Commission of any stop order suspending the effectiveness of a Registration
Statement covering any or all of the Registrable Securities or the initiation of
any Proceedings for that purpose; (iv) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; and (v) of the occurrence of any event or passage of time that makes
the financial statements included in a Registration Statement ineligible for
inclusion therein or any statement made in such Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to such
Registration Statement, Prospectus or other documents so that, in the case of
such Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.
 
Use its best efforts to avoid the issuance of, or, if issued, obtain the
withdrawal of (i) any order suspending the effectiveness of a Registration
Statement, or (ii) any suspension of the qualification (or exemption from
qualification) of any of the Registrable Securities for sale in any
jurisdiction, at the earliest practicable moment.
 
Furnish to each Holder, without charge, at least one conformed copy of each
Registration Statement and each amendment thereto in electronic “Portable
Document Format” form and all exhibits to the extent requested by such Person
(including those previously furnished) promptly after the filing of such
documents with the Commission.
 
Promptly deliver to each Holder, without charge, as many copies of each
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request.  The
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Holders in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto.
 
 
 

--------------------------------------------------------------------------------

 
 
Prior to any public offering of Registrable Securities, to register or qualify
or cooperate with the selling Holders in connection with the registration or
qualification (or exemption from such registration or qualification) of such
Registrable Securities for offer and sale under the securities or Blue Sky laws
of all jurisdictions within the United States, to keep each such registration or
qualification (or exemption therefrom) effective during the Effectiveness Period
and to do any and all other acts or things necessary or advisable to enable the
disposition in such jurisdictions of the Registrable Securities covered by the
Registration Statements.
 
Cooperate with the Holders to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be delivered to a transferee
pursuant to the Registration Statements, which certificates shall be free, to
the extent permitted by the Purchase Agreement, of all restrictive legends, and
to enable such Registrable Securities to be in such denominations and registered
in such names as any such Holders may request.
 
Upon the occurrence of any event contemplated by Section 3(c)(v), as promptly as
reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the affected Registration Statements or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, no Registration Statement nor any Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.
 
Registration Expenses.  All fees and expenses incident to the performance of or
compliance with this Agreement by the Company shall be borne by the Company
whether or not any Registrable Securities are sold pursuant to a Registration
Statement.  The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings required to be
made with any Trading Market on which the Common Stock is then listed for
trading, and (B) in compliance with applicable state securities or Blue Sky
laws), (ii) printing expenses (including, without limitation, expenses of
printing certificates for Registrable Securities and of printing prospectuses if
the printing of prospectuses is reasonably requested by the holders of a
majority of the Registrable Securities included in the Registration Statement),
(iii) messenger, telephone and delivery expenses, (iv) fees and disbursements of
counsel for the Company, (v) Securities Act liability insurance, if the Company
so desires such insurance, and (vi) fees and expenses of all other Persons
retained by the Company in connection with the consummation of the transactions
contemplated by this Agreement.  In addition, the Company shall be responsible
for all of its internal expenses incurred in connection with the consummation of
the transactions contemplated by this Agreement (including, without limitation,
all salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder.
 
Indemnification.
 
Indemnification by the Company.  The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, agents, investment advisors, partners, members and
employees of each of them, each Person who controls any such Holder (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
and the officers, directors, agents and employees of each such controlling
Person, to the fullest extent permitted by applicable law, from and against any
and all losses, claims, damages, liabilities, costs (including, without
limitation, reasonable costs of preparation and reasonable attorneys' fees) and
expenses (collectively, "Losses"), as incurred, arising out of or relating to
any untrue or alleged untrue statement of a material fact contained in any
Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any Prospectus or form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading, except to the extent,
but only to the extent, that (1) such untrue statements or omissions are based
solely upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use therein, or to the extent that such
information relates to such Holder or such Holder's proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by such Holder expressly for use in the Registration Statement, such
Prospectus or such form of Prospectus or in any amendment or supplement thereto
(it being understood that the Holder has approved Annex A hereto for this
purpose) or (2) in the case of an occurrence of an event of the type specified
in Section 3(c)(ii)-(v), the use by such Holder of an outdated or defective
Prospectus after the Company has notified such Holder in writing that the
Prospectus is outdated or defective and prior to the receipt by such Holder of
an Advice or an amended or supplemented Prospectus, but only if and to the
extent that following the receipt of the Advice or the amended or supplemented
Prospectus the misstatement or omission giving rise to such Loss would have been
corrected.  The Company shall notify the Holders promptly of the institution,
threat or assertion of any Proceeding of which the Company is aware in
connection with the transactions contemplated by this Agreement.
 
Indemnification by Holders. Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its directors, officers, agents and
employees, each Person who controls the Company (within the meaning of Section
15 of the Securities Act and Section 20 of the Exchange Act), and the directors,
officers, agents or employees of such controlling Persons, to the fullest extent
permitted by applicable law, from and against all Losses, as incurred, arising
solely out of or based solely upon: any untrue statement of a material fact
contained in any Registration Statement, any Prospectus, or any form of
prospectus, or in any amendment or supplement thereto, or arising solely out of
or based solely upon any omission of a material fact required to be stated
therein or necessary to make the statements therein not misleading to the
extent, but only to the extent that, (1) such untrue statements or omissions are
based solely upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use therein, or to the extent that such
information relates to such Holder or such Holder's proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by such Holder expressly for use in the Registration Statement (it
being understood that the Holder has approved Annex A hereto for this purpose),
such Prospectus or such form of Prospectus or in any amendment or supplement
thereto or (2) in the case of an occurrence of an event of the type specified in
Section 3(c)(ii)-(v), the use by such Holder of an outdated or defective
Prospectus after the Company has notified such Holder in writing that the
Prospectus is outdated or  defective and prior to the receipt by such Holder of
an Advice or an amended or supplemented Prospectus, but only if and to the
extent that following the receipt of the Advice or the amended or supplemented
Prospectus the misstatement or omission giving rise to such Loss would have been
corrected.  In no event shall the liability of any selling Holder hereunder be
greater in amount than the dollar amount of the net proceeds received by such
Holder upon the sale of the Registrable Securities giving rise to such
indemnification obligation.
 
 
 

--------------------------------------------------------------------------------

 
 
Conduct of Indemnification Proceedings. If any Proceeding shall be brought or
asserted against any Person entitled to indemnity hereunder (an "Indemnified
Party"), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the "Indemnifying Party") in writing, and the Indemnifying
Party shall assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with defense thereof; provided, that the failure
of any Indemnified Party to give such notice shall not relieve the Indemnifying
Party of its obligations or liabilities pursuant to this Agreement, except (and
only) to the extent that it shall be finally determined by a court of competent
jurisdiction (which determination is not subject to appeal or further review)
that such failure shall have proximately and materially adversely prejudiced the
Indemnifying Party.
 
An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and such counsel shall be at the expense of the Indemnifying Party).  The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld.  No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending Proceeding in respect of
which any Indemnified Party is a party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding.
 
All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within ten Trading Days of written
notice thereof to the Indemnifying Party (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided, that the Indemnifying Party may require such Indemnified
Party to undertake to reimburse all such fees and expenses to the extent it is
finally judicially determined that such Indemnified Party is not entitled to
indemnification hereunder).
 
Contribution.  If a claim for indemnification under Section 5(a) or 5(b) is
unavailable to an Indemnified Party (by reason of public policy or otherwise),
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations.  The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties' relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission.  The amount paid or payable by a party as a
result of any Losses shall be deemed to include, subject to the limitations set
forth in Section 5(c), any reasonable attorneys' or other reasonable fees or
expenses incurred by such party in connection with any Proceeding to the extent
such party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section was available to such party in
accordance with its terms.
 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding
paragraph.  Notwithstanding the provisions of this Section 5(d), no Holder shall
be required to contribute, in the aggregate, any amount in excess of the amount
by which the proceeds actually received by such Holder from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission.
 
The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.
 
Miscellaneous
 
Remedies.  In the event of a breach by the Company or by a Holder, of any of
their obligations under this Agreement, each Holder or the Company, as the case
may be, in addition to being entitled to exercise all rights granted by law and
under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement.  The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.
 
No Piggyback on Registrations.  Except as and to the extent specified in
Schedule 6(b) hereto, neither the Company nor any of its security holders (other
than the Holders in such capacity pursuant hereto) may include securities of the
Company in a Registration Statement other than the Registrable Securities, and
the Company shall not after the date hereof enter into any agreement providing
any such right to any of its security holders.  Except as and to the extent
specified in Schedule 6(b) hereto, the Company has not previously entered into
any agreement granting any registration rights with respect to any of its
securities to any Person which have not been fully satisfied.
 
Compliance.  Each Holder covenants and agrees that it will comply with any
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement.
 
 
 

--------------------------------------------------------------------------------

 
 
Discontinued Disposition.  Each Holder agrees by its acquisition of such
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of any event of the kind described in clauses (ii) through (v) of
Section 3(c), such Holder will forthwith discontinue disposition of such
Registrable Securities under the Registration Statement until such Holder's
receipt of the copies of the supplemented Prospectus and/or amended Registration
Statement or until it is advised in writing (the "Advice") by the Company that
the use of the applicable Prospectus may be resumed, and, in either case, has
received copies of any additional or supplemental filings that are incorporated
or deemed to be incorporated by reference in such Prospectus or Registration
Statement.  The Company may provide appropriate stop orders to enforce the
provisions of this paragraph.
 
Amendments and Waivers.  No provision of this Agreement may be waived or amended
except in a written instrument signed by the Company and the Holders of no less
than seventy-five percent (75%) of the outstanding Registrable Securities.  No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of either party to
exercise any right hereunder in any manner impair the exercise of any such
right.
 
Notices.  Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing and shall be deemed given
and effective on the earliest of (i) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified in this Section prior to 5:00 p.m. (New York City time) on a Trading
Day, (ii) the Trading Day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified in this Agreement later than 5:00 p.m. (New York City time) on any
date and earlier than 11:59 p.m. (New York City time) on such date, (iii) the
Trading Day following the date of mailing, if sent by nationally recognized
overnight courier service, or (iv) upon actual receipt by the party to whom such
notice is required to be given.  The address for such notices and communications
shall be as follows:
 
 
If to the Company:
India Globalization Capital, Inc.

 
4336 Montgomery Avenue

 
Bethesda, MD  20814

 
Attention:  Ram Mukunda

 
 
 
And


 
PO Box 60642

 
Potomac, MD  20859

 
 
 
Telecopier:  (240) 465-0273

 
Phone:  (301) 983-0998

 
Email:
ram@indiaglobalcap.com and

 
legal@indiaglobalcap.com

 
 
With a copy to:
Seyfarth Shaw LLP

 
975 F Street, N.W.

 
Washington, D.C.  20004

 
Attention:  Stanley S. Jutkowitz

 
Telecopier:  (202) 641-9268

 
Phone:  (202) 828-3568

 
If to a Investor:
To the address set forth under such Investor's name on the signature pages
hereto.

 
 
If to any other Person who is then the registered Holder:

 
 
To the address of such Holder as it appears in the stock transfer books of the
Company

 
or such other address as may be designated in writing hereafter, in the same
manner, by such Person.
 
Successors and Assigns.  This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder.  The Company may not assign its
rights or obligations hereunder without the prior written consent of each
Holder.  Each Holder may assign their respective rights hereunder in the manner
and to the Persons as permitted under the Purchase Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Execution and Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same
Agreement.  In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were the original
thereof.
 
Governing Law.  All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Maryland, without
regard to the principles of conflicts of law thereof.  Each party agrees that
all Proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a party
hereto or its respective Affiliates, employees or agents) may be commenced
non-exclusively in the state and federal courts sitting in the City of New York,
Borough of Manhattan, (the “New York Courts”).  Each party hereto hereby
irrevocably submits to the non-exclusive jurisdiction of the New York Courts for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any Proceeding, any claim that it is not
personally subject to the jurisdiction of any New York Court, or that such
Proceeding has been commenced in an improper or inconvenient forum.  Each party
hereto hereby irrevocably waives personal service of process and consents to
process being served in any such Proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof.  Nothing contained herein shall be deemed to limit
in any way any right to serve process in any manner permitted by law.  Each
party hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any Proceeding arising out
of or relating to this Agreement or the transactions contemplated hereby.  If
either party shall commence a Proceeding to enforce any provisions of this
Agreement, then the prevailing party in such Proceeding shall be reimbursed by
the other party for its attorney’s fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such Proceeding.
 
Cumulative Remedies.  The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.
 
Severability. If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable efforts to find and employ an alternative means to achieve the
same or substantially the same result as that contemplated by such term,
provision, covenant or restriction.  It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.
 
Headings.  The headings in this Agreement are for convenience of reference only
and shall not limit or otherwise affect the meaning hereof.
 
Independent Nature of Investors' Obligations and Rights.  The obligations of
each Investor hereunder is several and not joint with the obligations of any
other Investor hereunder, and no Investor shall be responsible in any way for
the performance of the obligations of any other Investor hereunder.  The
decision of each Investor to acquire Registrable Securities pursuant to the
Transaction Documents has been made independently of any other
Investor.  Nothing contained herein or in any other agreement or document
delivered at any closing, and no action taken by any Investor pursuant hereto or
thereto, shall be deemed to constitute the Investors as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert with respect to
such obligations or the transactions contemplated by this Agreement.  Each
Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with making its investment hereunder and that no Investor
will be acting as agent of such Investor in connection with monitoring its
investment in the Securities or enforcing its rights under the Transaction
Documents.  Each Investor shall be entitled to protect and enforce its rights,
including without limitation the rights arising out of this Agreement, and it
shall not be necessary for any other Investor to be joined as an additional
party in any Proceeding for such purpose.
 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 
INDIA GLOBALIZATION CAPITAL, INC.


By:_______________________________
Name:  Ram Mukunda
Title:    Chief Executive Officer and President
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
 
SIGNATURE PAGES OF INVESTOR TO FOLLOW]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 
[INVESTOR]
 
By:                                                                                     
                                                               
Name:                                                                
                                                               
Title:                                                                    
Address for Notice:                                            
                                                                         
                                      
 
 

 
 


Facsimile
No.:                                                                                     
Attn:                                                                




 
 

--------------------------------------------------------------------------------

 
 
Annex A
 
Plan of Distribution
 
The selling stockholders may, from time to time, sell any or all of their shares
of common stock on any stock exchange, market or trading facility on which the
shares are traded or in private transactions.
 
           These sales may be at fixed or negotiated prices.  The selling
stockholders may use any one or more of the following methods when selling
shares:
 
·  
ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

·  
block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

·  
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

·  
an exchange distribution in accordance with the rules of the applicable
exchange;

·  
privately negotiated transactions;

·  
short sales;

·  
broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

·  
a combination of any such methods of sale; and

·  
any other method permitted pursuant to applicable law.

 
The selling stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.
 
The selling stockholders may also engage in short sales against the box, puts
and calls and other transactions in our securities or derivatives of our
securities and may sell or deliver shares in connection with these trades.
 
Broker-dealers engaged by the selling stockholders may arrange for other
brokers-dealers to participate in sales.  Broker-dealers may receive commissions
or discounts from the selling stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated.  The selling stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions
involved.  Any profits on the resale of shares of common stock by a
broker-dealer acting as principal might be deemed to be underwriting discounts
or commissions under the Securities Act.  Discounts, concessions, commissions
and similar selling expenses, if any, attributable to the sale of shares will be
borne by a selling stockholder.  The selling stockholders may agree to indemnify
any agent, dealer or broker-dealer that participates in transactions involving
sales of the shares if liabilities are imposed on that person under the
Securities Act.
 
The selling stockholders may from time to time pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock from time to time under
this prospectus after we have filed an amendment to this prospectus under Rule
424(b)(3) or other applicable provision of the Securities Act of 1933 amending
the list of selling stockholders to include the pledgee, transferee or other
successors in interest as selling stockholders under this prospectus.
 
The selling stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus
and may sell the shares of common stock from time to time under this prospectus
after we have filed an amendment to this prospectus under Rule 424(b)(3) or
other applicable provision of the Securities Act of 1933 amending the list of
selling stockholders to include the pledgee, transferee or other successors in
interest as selling stockholders under this prospectus.
 
The selling stockholders and any broker-dealers or agents that are involved in
selling the shares of common stock may be deemed to be "underwriters" within the
meaning of the Securities Act in connection with such sales.  In such event, any
commissions received by such broker-dealers or agents and any profit on the
resale of the shares of common stock purchased by them may be deemed to be
underwriting commissions or discounts under the Securities Act.
 
We are required to pay all fees and expenses incident to the registration of the
shares of common stock.  We have agreed to indemnify the selling stockholders
against certain losses, claims, damages and liabilities, including liabilities
under the Securities Act.
 
The selling stockholders have advised us that they have not entered into any
agreements, understandings or arrangements with any underwriters or
broker-dealers regarding the sale of their shares of common stock, nor is there
an underwriter or coordinating broker acting in connection with a proposed sale
of shares of common stock by any selling stockholder.  If we are notified by any
selling stockholder that any material arrangement has been entered into with a
broker-dealer for the sale of shares of common stock, if required, we will file
a supplement to this prospectus.  If the selling stockholders use this
prospectus for any sale of the shares of common stock, they will be subject to
the prospectus delivery requirements of the Securities Act.
 
The anti-manipulation rules of Regulation M under the Securities Exchange Act of
1934 may apply to sales of our common stock and activities of the selling
stockholders.
 


EXHIBIT C
DISCLOSURE SCHEDULE



